Citation Nr: 0503607	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as abdominal pain and chronic constipation, 
to include as secondary to service-connected appendectomy 
scar with drained pelvic abscess.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in New York, New York.  

The RO denied entitlement to service connection for a 
gastrointestinal disorder, claimed as abdominal pain and 
chronic constipation, to include as secondary to service-
connected appendectomy scar with drained pelvic abscess.  

In August 2002 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A 
Transcript of his testimony has been associated with the 
claims file.

In May 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2004).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In December 2004, the veteran's representative requested that 
the claim on appeal be remanded to the RO for consideration 
of various matters, and the Board agrees, as detailed below.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claims.  Appropriate examinations are 
necessary for the proper assessment of veterans' claims.  
38 U.S.C.A. § 5103A (West 2002).  

The medical evidence presently of record regrettably remains 
incomplete and inadequate requiring a remand of the appeal.  
U.S.C.A. § 5103A(d)(1).  

The veteran has long asserted entitlement to service 
connection for abdominal pain and constipation as secondary 
to his service-connected appendectomy scar, with drained 
pelvic abscess, currently rated as noncompensably disabling.  
VA treatment records and a VA examination report of January 
2001 show both the veteran's complaints, and an examiner's 
objective findings, of pain at the cite of the appendectomy.  
However, the January 2001 VA examination report is 
incomplete, primarily for failure to provide any diagnosis.  
Additionally, VA medical records on file included reference 
to, but the claims file did not include a copy of, an 
"addendum" to the January 2001 VA examination report.  This 
record has not been obtained to date.  

Thereafter, the veteran was afforded a new VA examination in 
March 2003.  However, while the examiner noted both right 
lower quadrant pain and an incisional hernia at the cite of 
the incision for the prior appendectomy, no diagnosis or 
medical nexus opinions were given regarding these findings.  
Additionally, the examiner recommended that a computerized 
tomography (CAT) scan of the veteran's abdomen be performed, 
and this was completed in May 2003.  However, there is no 
documentation in the file that the examiner who examined the 
veteran in March 2003 reviewed the CAT scan obtained two 
months later.  

The May 2003 CAT scan report shows fatty infiltration of the 
liver and a right renal cyst.  Obviously, the May 2003 CAT 
scan was not available on examination in March 2003, and the 
existing VA examination reports fail to provide the necessary 
medical nexus opinions as to the etiology of the documented 
findings.  

The Board adds that the veteran was not afforded a digestive 
or gastrointestinal examination regarding his claim of 
service connection for constipation, to include as secondary 
to service-connected disability.  This development cannot be 
completed at the Board.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should request a copy of 
the indicated addendums to the VA 
examination reports of January 2001 and 
of March 2003.  


3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2) 
(2004).  

4.  The VBA AMC should arrange for a VA 
special gastrointestinal examination by a 
specialist in gastrointestinal disease to 
include on a fee basis if necessary, for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
gastrointestinal disorder(s) which may be 
present, to include whether any may be 
secondary to the service-connected 
appendectomy scar with drained pelvic 
abscess.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

Any further indicated special studies 
must be conducted.  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s). 

It is requested that the examiner address 
the following medical issues:


Is it at least as likely as not that any 
gastrointestinal disorder(s) found on 
examination is/are related to service, or 
if preexisting service, was/were 
aggravated thereby?  

If no such relationship to service is 
determined to exist, the medical 
specialist should address the following 
medical issues:

(1) Is it at least as likely as not that 
any chronic acquired gastrointestinal 
disorder(s) found on examination is/are 
causally related to the service-connected 
appendectomy scar with drained pelvic 
abscess?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
appendectomy scar with drained pelvic 
abscess aggravates any chronic acquired 
gastrointestinal disorder(s) found on 
examination?

If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired gastrointestinal disorder(s) 
found on examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
appendectomy scar with drained pelvic 
abscess based on medical considerations; 
and




(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired gastrointestinal 
disorder(s) found on examination is/are 
proximately due to the service-connected 
appendectomy scar with drained pelvic 
abscess.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical and nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
gastrointestinal disorder, claimed as 
abdominal pain and chronic constipation, 
to include as secondary to service-
connected appendectomy scar with drained 
pelvic abscess with drained pelvic 
abscess.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


